Per Curiam : The sixth section of the “Act to amend chapter 43, of the Revised Statutes of 1845, entitled ‘Forcible Entry and Detainer/ ” in force February 16, 1865, does not repeal so much of the statute amended as requires, in cases of appeals in forcible entry and detainer, that the bond shall contain a clause conditioned for the payment of all rents becoming due, etc., but simply contains additional guaranties, to be observed by the defendant appealing, for the benefit of the plaintiff. The bond in suit in the present case contains no clause providing for the payment of rent, as required by that statute, nor can it, by legal implication, be held to embrace rents. The judgment of the court below is therefore reversed, and the cause remanded. Judgment reversed.